tcmemo_2007_93 united_states tax_court industrial investors petitioner v commissioner of internal revenue respondent docket no 14928-04l filed date william g wells for petitioner elaine t fuller for respondent memorandum findings_of_fact and opinion holmes judge the commissioner sent industrial investors inc a notice saying that he intended to levy on its property to collect unpaid and taxes industrial asked for a collection_due_process cdp hearing though industrial is located near los angeles the revenue_officer handling the case forwarded industrial’s files along with a cover letter describing in some detail why she thought the levy should be sustained to the irs appeals_office in oklahoma city the appeals officer in oklahoma city scheduled a telephone cdp hearing on a day that industrial’s representative had been subpoenaed to testify in california state court not wasting any time after the inevitable default the appeals officer wrote a notice_of_determination later that same day that sustained the proposed levy industrial argues that this determination was an abuse_of_discretion findings_of_fact industrial’s taxes first came before this court in when industrial petitioned us to redetermine its deficiencies for those years that case finally settled while our decision was pending on appeal to the ninth circuit industrial however never paid and in the commissioner mailed it a notice stating that the irs intended to collect by levy industrial promptly requested a cdp hearing to seek an offer-in-compromise the revenue_officer who had been working on the case forwarded that request to the oklahoma city appeals_office accompanying the files was a cover letter from the revenue_officer the letter is the key to this case and deserves to be quoted at some length mr wells on behalf of industrial investors inc is requesting a collection_due_process_hearing for filed notice_of_federal_tax_lien and notice_of_levy seizure the notice of federal tax_liens previously filed in therefore no cdp hearing on the recorded notices of federal tax_liens should be considered as for the notice_of_intent_to_levy this should proceed accordingly since mr william g wells has had numerous opportunities to sell refinance or secure a second mortgage on all real_property owned by industrial investors inc and has not done so to this date it is time that the government secure any and all interest for all assets owned by the corporation to pay the outstanding tax debts mr william g wells intends to file an offer-in- compromise for his individual tax debts and those of this entity however he has been made aware that no offer is feasible unless all the entities he is associated with are in compliance with filing and paying tax debts many of the entities are not in compliance with filing and paying requirements just like industrial investors inc therefore an offer-in- compromise will not be contemplated unless mr william g wells cooperates in providing all the entities financial statements tax returns and pays all the debts or attempts to resolve all compliance issues since mr wells has delayed many of his tax issues via tax_court 9th court_of_appeals requests collection_due_process_hearing requests etc it is recommended that no further delays be granted and that the internal_revenue_service be authorized to collect the taxes due from industrial investors inc from any and all of the assets which are found to have equity to pay toward its tax debts he also signed and agreed to the assessments via the tax_court recorded date date william g wells is one of industrial’s shareholders as well as its secretary treasurer and attorney in this case on date troy talbott the appeals officer handling the case sent wells a letter stating that he had started the cdp review and that wells had until july 8--just twelve business days--to file industrial’s overdue tax returns for and as well as submit any collection alternatives and current financial statements two days later wells wrote back to talbott with a summary of a phone conversation they had earlier that day and promised to respond to talbott’s request for documents once he received an account history for industrial he added that he would need an extension of the july due_date but did attach copies of industrial’s and tax returns which had apparently already been filed to his letter talbott it turned out had anticipated wells’s request for an account history and mailed a copy to industrial even before wells asked for one wells sent talbott a brief note acknowledging receipt of that history on june receipt acknowledged it appears that is the problem as no deductions the dollar_figure million income in never happened i will be sending you some papers shortly talbott understood this note to be an omen that wells planned to revisit the amount of tax owed and replied with a letter dated july telling wells that industrial could not reargue the underlying liability--it had already brought and settled a tax_court case for those years his letter also reconfirmed the july deadline to provide any documentation with independence day looming july was now just four business days away on july without checking with wells to see whether he was available talbott set the hearing for monday july pincite a m pst specifying that it would be by telephone wells received this letter on july 14--almost a week later--and immediately responded with another of his own he explained that he was unavailable on july because he was under subpoena for a trial in california state court beginning that very day wells again complained about the short notice and his inability to provide the requested documents in time he also mentioned the appeal to the ninth circuit and the subsequent settlement and wrote that he was attempting to obtain a copy of the settlement agreement for talbott talbott did not receive wells’s letter by the morning of july so he called wells to begin the cdp hearing promptly pincite a m pacific time and left a voicemail message wells called talbott back as soon as he got the message and ended up leaving a voicemail of his own again requesting additional time but talbott had already drafted a notice_of_determination sustaining the notice_of_intent_to_levy and he didn’t change hi sec_2 wells makes much of california’s observance of daylight saving time arguing that there could be some confusion as to what time this call was actually scheduled to begin we disagree a reasonable person would understand a m pst to mean simply a m pacific time we certainly refuse to invalidate the determination because talbott wrote pst instead of pdt draft even after he received wells’s july letter--the one making clear that a subpoena would make wells unavailable moving quickly talbott on july issued the official notice_of_determination sustaining the notice_of_intent_to_levy a mere month after he had sent his first letter to wells industrial filed a timely petition in this court and trial was held in los angeles which is near industrial’s principal_place_of_business opinion the commissioner may levy on property belonging to a taxpayer once he gives proper notice and an opportunity for a hearing see sec_6330 sec_6331 during the hearing a taxpayer can only challenge the existence or amount of the underlying tax_liability if he either did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 industrial has had its day in tax_court so it can no longer contest its liability-- it can win only if it shows that the commissioner abused his discretion 114_tc_604 114_tc_176 he abuses his discretion when he acts arbitrarily capriciously or without sound basis in fact or law woodral v commissioner 112_tc_3 unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure acting without a sound basis in fact or law means that an agency such as the irs makes an error of law or rests its determination on a clearly erroneous finding of fact or applies the correct law to facts which are not clearly erroneous but rules in an irrational manner 249_f3d_1121 9th cir see also 496_us_384 industrial serves up a gallimaufry of arguments that the commissioner abused his discretion but we focus on four the cover letter sent to talbott was an impermissible ex_parte_communication industrial was denied a face-to-face hearing in a location close to its place of business talbott unilaterally scheduled a date and time for the cdp hearing without consulting industrial and talbott ignored evidence of the agreement settling industrial’s deficiency case while it was on appeal industrial also requests an award of litigation costs under sec_7430 ex_parte_communication sec_6330 sets out the process for administrative review of decisions by the irs to levy taxpayers’ property one of the protections that section gives taxpayers is a promise that the hearing will be conducted by an irs employee who is impartial sec_6330 congress reinforced this requirement by directing the commissioner to reorganize the irs so that the entire irs appeals function would be independent internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_689 the commissioner then made the guarantee of impartiality part of the irs’s standard operating procedure by issuing revproc_2000_43 2000_2_cb_404 this procedure prohibits ex_parte communications by irs employees that would appear to compromise the independence of an appeals officer through a series of questions and answers the commissioner explains which types of communications he regards as prohibited ex_parte contacts revproc_2000_43 sec_3 c b pincite he begins with a general definition of ex_parte communications as those taking place between an appeals officer and another irs employee in which the taxpayer does not have a reasonable opportunity to participate id q a-1 and q a-21 c b pincite he excludes the administrative file from the definition of an ex_parte_communication because that file explains what the dispute is about and establishes the jurisdiction of irs appeals id q a-4 c b pincite however the procedure warns communications with the originating function irs-speak for an employee whose initial determination the appeals_office is reviewing may only address ministerial administrative or procedural matters and may not address the substance of the issues or positions taken in the case including the accuracy and relative importance of alleged facts in the case and the originating function’s perception of the demeanor or credibility of the taxpayer or taxpayer’s representative id q a-5 c b pincite there can’t be any suspense in our holding on this point-- the cover letter sent to talbott that accompanied the administrative file was precisely the sort of prohibited ex_parte contact that the commissioner and congress wanted to ban it put the revenue officer’s spin on what he thought of wells and industrial and blatantly advocated a particular result in two recent cases 125_tc_201 and moore v commissioner tcmemo_2006_171 we held that communications very similar to the cover letter in this case were likewise prohibited ex_parte communications drake featured a memorandum by an irs employee telling the appeals officer that he believed the taxpayer and her attorney had used the bankruptcy court to bypass a federal_tax_lien and get their hands on the proceeds from a sale of their encumbered property drake t c pincite moore featured two irs employees who both tried to be helpful by suggesting that the appeals officer consider a nominee theory and look at the taxpayer’s money stream moore supra the cover letter here is full of similarly helpful suggestions telling talbott he shouldn’t consider a cdp hearing for the previously filed lien recommending that the government secure any and all interest for all assets owned by the corporation and strongly suggesting the terms under which an offer-in-compromise would be accepted this needs to stop congress wanted to give taxpayers an opportunity to appeal their case to an irs employee who would take a fresh look at the facts ex_parte contacts not only undermine the impartiality of the officer hearing the appeal but are especially pernicious because they are so hard to detect wells only discovered the cover letter sent to talbott because as a lawyer he was savvy enough to ferret out its existence from a reference in the appeals officer’s case activity report the commissioner contends that even if the cover letter were deemed a prohibited ex_parte_communication it shouldn’t matter since talbott testified that the statements didn’t influence him this amounts to arguing that the cover letter was a harmless error and the commissioner is right that harmless error is generally no reason to remand an administrative agency’s determination for what would be a pointless reconsideration see eg 121_tc_8 halpern j concurring kemper v commissioner tcmemo_2003_195 the commissioner made a similar argument in moore stating that independent grounds would support an identical determination and therefore any prejudice from the ex_parte_communication was irrelevant moore supra we disagreed with the commissioner’s reasoning then and we still disagree now revproc_2000_43 prohibits ex_parte communications that appear to compromise the appeals officer actual influence isn’t required only a reasonable possibility that the prohibited communication may have compromised the appeals officer’s impartiality see drake t c pincite we find that this standard is easily met here our personal observation of talbott’s testimony--buttressed by a paper trail that shows an unusual haste to get the hearing over with and rule against industrial--compels us to find that as a matter of fact he was influenced by the cover letter leaving no doubt that his impartiality was compromised we therefore remand the case to the irs for a new cdp hearing before a different appeals officer who has not been exposed to the ex_parte letter drake t c pincite it is not entirely clear that this is the only possible remedy another way to cure an ex_parte_communication might be to allow the offended party to have an opportunity to review and comment on it before the appeals officer presiding over the remand this would put industrial in the same position it would have been in if the revenue_officer had incorporated his letter into the initial determination and made it part of the administrative file as we noted in moore v commissioner tcmemo_2006_171 however the revenue_procedure itself doesn’t address specific administrative remedies it also seems to contemplate oral ex_parte communications--for example meetings or conference calls--and not the sort of written communication that blindsided industrial see revproc_2000_43 sec_3 q a- 2000_2_cb_404 since the irs hasn’t spoken on this continued hearing location although that error is enough to force a remand industrial also argues for a remand to an irs office less than two time zones away it claims that the commissioner also abused his discretion in deciding to hold the cdp hearing in oklahoma city instead of somewhere closer to santa monica where industrial has its principal_place_of_business the applicable regulation is clear that a face-to-face cdp hearing is not required by the code sec_301_6330-1 q a-d6 proced admin regs we also agreed in 115_tc_329 that a cdp hearing via telephone satisfies the code’s requirements when it is an honest attempt to accommodate a taxpayer’s preference but the regulation does command the commissioner if a taxpayer wants a face-to-face hearing to offer him a hearing at the appeals_office closest to his principal_place_of_business sec_301_6330-1 q a-d7 proced admin regs continued particular issue we can leave any analysis of a different approach to another day at least until then we must continue to follow our decision in drake sec_301_6330-1 proced admin regs has since been changed to enable the irs in some situations to avoid having to schedule face-to-face hearings at the closest appeals_office see t d 2006_46_irb_887 however those changes do not apply to this case the commissioner claims that this means the taxpayer must request a face-to-face hearing in writing at which point the case would be transferred to the appeals_office closest to the taxpayer’s principal_place_of_business we addressed this very issue in parker v commissioner tcmemo_2004_226 where we held that a written cdp hearing request was itself a request for a face-to-face meeting in the nearest appeals_office we stressed that any contrary rule would turn form the official irs cdp-hearing-request form into a trap for the unwary since there is nothing to inform taxpayers of their right to request a hearing at an appeals_office id under parker wells impliedly requested a face-to-face cdp hearing for industrial when he filled out and returned form since industrial never subsequently waived its right to a hearing at the closest appeals_office the commissioner erred as a matter of law and so also abused his discretion in sending industrial’s case to oklahoma city rather than to the appeals_office closest to santa monica as wells persuasively argued this error might well not be harmless wells was looking to hire outside counsel but the time and expense of moving counsel between california and oklahoma made it prohibitively costly even if wells represented industrial himself he has a hearing problem that makes telephone conversations difficult--he therefore requires a face-to-face hearing to effectively represent industrial and whether or not the error is harmless it is an error and procedural flaws should be fixed on a remand for a new hearing kerner v celebrezze 340_f2d_736 2d cir time of the hearing industrial claims that talbott’s unilateral scheduling of a telephone conference was a third abuse_of_discretion however industrial didn’t raise this issue in its petition to this court and under rule b the issue is therefore deemed to be conceded industrial did raise a related issue which we feel should be mentioned it argued that the commissioner erred by not permitting sufficient time to present evidence in support of industrial’s offer-in-compromise this is not a problem that lends itself to bright lines and will presumably be fixed on remand we merely note that eighteen business days from the date of initial contact hardly seems an adequate amount of time for a corporation to provide all relevant documentation and putting industrial into default when wells left word that he was under subpoena to appear in court is inexplicable evidence of industrial’s settlement agreement the final argument that we discuss is industrial’s contention that talbott failed to consider evidence of the settlement between industrial and the irs talbott refused to review the documents because he regarded them as an attempt by industrial to challenge its underlying tax_liability but it wasn’t when a taxpayer argues that the assessed amount doesn’t accurately reflect a settlement judgment or decision he isn’t challenging his liability--he’s challenging the accuracy of the assessment-recording process to hold to the contrary would be absurd imagine a clerical_error at the irs that causes an assessment of dollar_figure million against a taxpayer who has a tax_court decision saying that he owes dollar_figure not allowing him to point that out in a cdp hearing would be tantamount to saying that irs clerical errors trump our decisions we won’t do so but in this case we can assuage industrial’s concern as later explained by talbott’s manager and confirmed by our own review the irs’s records accurately accounted for the reduced deficiencies that industrial won through negotiations as is customary at the irs these reductions were noted as abatements of the original assessments together with corresponding abatements of the interest and penalties to reflect the settlement reasonable_litigation_costs industrial also asks for an award of reasonable_litigation_costs under sec_7430 however sec_7430 allows us to award costs only to a prevailing_party and rule a a provides that a taxpayer may file a motion seeking costs within thirty days after service of the opinion determining the issues in the case we are remanding this case not deciding the case on the merits and in industrial’s favor its request is therefore premature see drake v commissioner tcmemo_2006_ conclusion because there was an impermissible ex_parte_communication we remand this case to the irs appeals_office closest to santa monica california for a new cdp hearing with an impartial appeals officer this hearing should be conducted face-to-face unless industrial waives its right by agreeing to a hearing by telephone or through the mail the cover letter which we determined was an ex_parte communication--and this opinion with its lengthy quotation from it--should be removed from industrial’s administrative file and not shown to the appeals officer conducting the hearing on remand be issued an appropriate order will
